 

Exhibit 10.7

SECOND AMENDMENT TO LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of the 8th
day of November, 2016 (the “Amendment Date”), by and among:

(A)

Wells Fargo Bank, National Association (“Wells Fargo”), not individually but
solely in its capacity as: (i) trustee (the “Trustee”) for the holders of J.P.
Morgan Chase Commercial Mortgage Securities Trust 2015-SGP, Commercial Mortgage
Pass-Through Certificates, Series 2015-SGP (as successor-in-interest to JPMorgan
Chase Bank, National Association, a national banking association (“JPM”), in its
capacity as an originating lender); and (ii) collateral agent (the “Collateral
Agent”) for JPM and H/2 SO III Funding I LLC, a Delaware limited liability
company (“H/2 SO III”, and collectively with JPM, “Original Lender”), as
co-lenders pursuant to the Co-Lender Agreement dated as of July 7, 2015 (Wells
Fargo, together with its successors and assigns, including any party that
acquires the Property by foreclosure, conveyance in lieu of foreclosure or
similar transaction and any subsequent owner of the Property, "Lender");

(B)

SERITAGE SRC FINANCE LLC and SERITAGE KMT FINANCE LLC, each a Delaware limited
liability company (individually and/or collectively, as the context may require,
“Borrower”);

(C)

SERITAGE GS HOLDINGS LLC, SERITAGE SPS HOLDINGS LLC and SERITAGE MS HOLDINGS
LLC, each a Delaware limited liability company (individually and/or
collectively, as the context may require, “JV Pledgor”); and

(D)

Seritage Growth Properties, a Maryland real estate investment trust, and
Seritage Growth Properties, L.P., a Delaware limited partnership (individually
and/or collectively, as the context may require, the “Guarantor”).

RECITALS:

WHEREAS, on July 7, 2015 (the “Closing Date”) Original Lender made a loan to
Borrower in the maximum principal amount of $1,025,000,000 (the “Loan”), which
Loan is evidenced by, inter alia: (i) the A-1 Note (as defined in the Loan
Agreement) in the original principal amount of $925,000,000; (ii) the A-2-1 Note
(as defined in the Loan Agreement) in the original principal amount of
$50,000,000; (iii) the A-2-2 Note (as defined in the Loan Agreement) in the
original principal amount of $50,000,000; and (iv) that certain Loan Agreement
(the “Original Loan Agreement”), dated as of the Closing Date, by and among
Borrower, JV Pledgor and Original Lender, as amended by that certain Omnibus
Amendment, dated as of September 28, 2015, by and among JPM, H/2 SO III,
Borrower, JV Pledgor and Guarantor (the “Omnibus Amendment”; and together with
the Original Loan Agreement, as the same may be further amended, replaced or
otherwise modified from time to time, collectively, the “Loan Agreement”);

WHEREAS, in connection with the origination of the Loan, (i) Guarantor executed
and delivered that certain Guaranty, dated as of the Closing Date, as amended by
the Omnibus Amendment (as the same may be further amended, replaced or otherwise
modified from time to time, collectively, the “Guaranty”), (ii) Borrower and
Guarantor executed and delivered that certain environmental indemnity agreement,
dated as of the Closing Date (as the same may be amended, replaced or otherwise
modified from time to time, the “Environmental Indemnity”), and (iii) Guarantor
executed and delivered that certain completion guaranty, dated as of the Closing
Date (as the same may be amended, replaced or otherwise modified from time to
time, the “Completion Guaranty”);

WHEREAS, (i) the A-1 Note and the Loan were subsequently transferred to J.P.
Morgan Chase Commercial Mortgage Securities Corp. (the “Depositor”) and included
in the J.P. Morgan Chase Commercial Mortgage Securities Trust 2015-SGP (the
“Trust”), Commercial Mortgage Pass-Through Certificates, Series 2015-SGP
transaction (the “Securitization”); (ii) the A-2-1 Note was retained by JPM; and
(iii) the A-2-2 Note was retained by H/2 SO III;

WHEREAS, (i) Strategic Asset Services LLC (“SAS”) has been appointed as primary
servicer (in such capacity, the “Primary Servicer”) with respect to each of the
Loan and the Mezzanine Loan (as defined in the Loan Agreement); (ii) SAS has
been appointed as special servicer of the Loan (in such capacity, the “Mortgage
Special Servicer”); and (iii) Berkadia Commercial Mortgage LLC (“Berkadia”) has
been appointed as the master servicer of the Loan and the Mezzanine Loan (in
such capacities, the “Master Servicer”) and as the special servicer of the
Mezzanine Loan (in such capacity, the “Mezzanine Special Servicer”); and

WHEREAS, Borrower, JV Pledgor and Lender hereby agree to amend the Loan
Agreement on the terms set forth herein.  All capitalized terms used but not
defined herein have the meanings ascribed to them in the Loan Agreement.

 

22660855.16.BUSINESS

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I.

AMENDMENTS TO LOAN AGREEMENT

1.1. Amendments to Definitions.

(a) The definition of “Cash Flow Sweep Trigger Event” set forth in the Loan
Agreement is hereby amended by inserting at the end of clause (ii) of such
definition the following provision: “or (c) no such Cash Flow Sweep Trigger
Event shall be deemed to have occurred if (x) Borrower shall have delivered to
Lender the Lump Sum Redevelopment Deposit as and when required pursuant to
Section 3.11(a)(ii) and (y) Borrower makes all of the Monthly Redevelopment
Reserve Deposits as and when required pursuant to Section 3.11(a)(ii);”.

(b) The definition of “Liquidity” set forth in the Loan Agreement is hereby
amended by deleting the phrase “provided that (a) Liquidity shall include any
cash and cash equivalents on deposit in the Cash Flow Sweep Reserve Account not
earmarked for a specific use and (b) undrawn amounts of the Future Advance
Amount (to the extent not designated by Borrower to fund a specified
Redevelopment Project) shall count as Liquidity at all times prior to January 7,
2017, but not thereafter” that appears therein and replacing it with the phrase
“provided that (a) Liquidity shall include any cash and cash equivalents on
deposit in the Cash Flow Sweep Reserve Account and in the Redevelopment Project
Reserve Account, in each case, not earmarked for a specific use and (b) undrawn
amounts of the Future Advance Amount (to the extent not designated by Borrower
to fund a specified Redevelopment Project) shall count as Liquidity at all times
prior to January 7, 2017, but not thereafter”.

(c) The definition of “Spread Maintenance Expiration Date” set forth in the Loan
Agreement is hereby amended by deleting each reference to “January 9, 2018” that
appears therein and replacing each such reference with “March 9, 2018”.

(d) The definition of “Spread Maintenance Premium” set forth in the Loan
Agreement is hereby amended by inserting at the end thereof the following
provision: “; and provided further, that, notwithstanding anything in this
Agreement or any other Loan Document to the contrary, the amount of Spread
Maintenance Premium calculated pursuant to this definition shall be adjusted so
that the Spread Maintenance Premium calculated for the period of time from
February 9, 2018 through March 9, 2018 shall be an amount equal to $1,000,000
multiplied by (A) a fraction equal to the principal balance of the Loan being
repaid divided by an amount equal to the principal balance of the Loan being
repaid plus the principal amount of the Mezzanine Loan being repaid with the
result further multiplied by (B) a fraction equal to the amount of the Loan
being repaid divided by the outstanding principal balance of the Loan
immediately prior to such repayment.”  

(e) A new definition of “Amendment Date” is hereby added to the “Definitions”
section of the Loan Agreement in alphabetical order, as follows: “Amendment
Date” shall mean November 8, 2016.

1.2. Amendment to Section 3.11(a).  Section 3.11(a) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

“(a) (i) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Approved Redevelopment Costs of Redevelopment Projects (the
“Redevelopment Project  Reserve Account”). Notwithstanding anything herein to
the contrary, except with respect to any amounts deposited into the
Redevelopment Project Reserve Account pursuant to Section 3.11(a)(ii) below and
provided no Event of Default shall have occurred and be continuing, in lieu of
making any required deposit into the Redevelopment Project Reserve Account,
Borrower may elect in writing by notice to Lender, in Borrower’s sole
discretion, to designate all or any portion of the undrawn balance of the Future
Advance Amount (to the extent not previously designated for use on any other
Redevelopment Project) for application to one or more Redevelopment Projects,
and such election, unless revoked by written notice from Borrower to Lender
(which notice Borrower may elect to give in Borrower’s sole discretion) shall be
deemed to constitute available funds in the Redevelopment Project Reserve
Account; provided that such revocation by Borrower shall only be permitted so
long as Borrower has not incurred any costs in respect of such Redevelopment
Project that have been or are expected to be funded by advances by Future
Advance Lender of the Future Advance Amount or has otherwise demonstrated to
Lender’s reasonable satisfaction that the conditions set forth in Section
5.22(b)(ii) are satisfied as of the date of such revocation.

(ii) On or prior to the Amendment Date Borrower shall have deposited into the
Redevelopment Project Reserve Account an amount equal to $30,000,000 (the “Lump
Sum Redevelopment Deposit”).  Commencing on and including the

2

--------------------------------------------------------------------------------

 

Payment Date occurring in December 2016 and on each Payment Date thereafter for
so long as Third Party In-Place NOI as of the most recently ended Test Period
does not exceed the Third Party In-Place NOI Threshold, Borrower shall deposit
into the Redevelopment Project Reserve Account an amount equal to $3,300,000
(the “Monthly Redevelopment Reserve Deposit”); provided; however that the
Monthly Redevelopment Reserve Deposits will not be required at any time (x)
during which a Cash Flow Sweep Period (other than a Cash Flow Sweep Period
caused by a Cash Flow Sweep Trigger Event pursuant to clause (ii) of the
definition thereof) is in effect or (y) the SHLD EBITDAR Rent Ratio is equal to
or greater than 1.50(x).”  

1.3. Amendment to Section 5.22(a).  Section 5.22(a) of the Loan Agreement is
hereby amended by adding the following sentences to the end of such clause (a):

“From and after the Amendment Date and for so long as there are undrawn amounts
of the Future Advance Amount (to the extent not previously designated by
Borrower to fund a specific Redevelopment Project), all new Redevelopment Plans
and Budgets submitted by Borrower to Lender shall provide that the source of
funding of such Redevelopment Projects shall be the Future Advance Amount and
the costs shall be funded from the Future Advance Amount for so long as such
amounts are available and subject to the satisfaction of all conditions for the
advance of such funds (it being understood that with respect to any
Redevelopment Project that has been approved by Lender and the conditions set
forth in Section 5.22(b) have been satisfied, if the conditions of Section
5.22(c)(ii) or (vi) are not satisfied despite Borrower’s good faith efforts to
satisfy such conditions or such conditions are waived by Lender, then Borrower
shall be permitted to pay the costs related to such Redevelopment Project with
unrestricted cash; provided that in such circumstances Borrower shall diligently
pursue the satisfaction of such conditions and cause Property Owner to request a
draw of the Future Advance Amount promptly following satisfaction of such
conditions).  Notwithstanding anything in this clause (a) to the contrary, with
respect to the first $80,000,000 of new Redevelopment Plans and Budgets
submitted to Lender from and after the Amendment Date, all references to
$5,000,000 in this clause (a) shall mean $15,000,000 and all references to
$7,500,000 in this clause (a) shall mean $15,000,000, in each case, for the
purposes of Section 5.22(a) only, and shall not modify the definition of “Major
Redevelopment Project” or the amounts referenced therein with respect to any
other provision of the Loan Documents.”  

1.4. Change of Notice Address.  Effective as of the date hereof, by its
signature below each of Borrower, JV Pledgor and Guarantor hereby provides
notice of a change of its address as follows for all purposes of the Loan
Documents:  

“If to Borrower, JV Pledgor or Guarantor:

 

c/o Seritage Growth Properties, L.P.

489 Fifth Avenue 18th Floor

New York, New York 10017

Attention:

 

Matthew Fernand

 

 

Executive Vice President & General Counsel

 

 

mfernand@seritage.com

 

 

 

 

 

and

 

 

 

 

 

Mary Rottler

 

 

Executive Vice President, Operations and Leasing

 

 

mrottler@seritage.com

 

with copies to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention:

 

Jonathan L. Mechanic

 

 

jonathan.mechanic@friedfrank.com”

 

3

--------------------------------------------------------------------------------

 

ARTICLE II.

REPRESENTATIONS AND RATIFICATION

2.1. Representations.  Borrower, JV Pledgor and Guarantor each represent and
warrant, that this Amendment constitutes a legal, valid and binding obligation
of such party, enforceable against such party, in accordance with its terms,
subject to bankruptcy, insolvency and other limitations on creditors’ rights
generally and to equitable principles.  Borrower, JV Pledgor and Guarantor each
represent and warrant that as of the Amendment Date, the execution and delivery
by such party of this Amendment and the performance of its respective
obligations hereunder: (i) have been duly authorized by all requisite action on
the part of such party; (ii) will not violate any provision of any applicable
legal requirements, decree, injunction or demand of any court or other
governmental authority, any organizational document of such party, or any
indenture or agreement or other instrument to which such party is a party or by
which such party is bound; (iii) will not be in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under, or result in the creation or imposition of any lien of any nature
whatsoever upon any of the property or assets of such party pursuant to any such
indenture or agreement or instrument; (iv) has been duly executed and delivered
by such party; (v) except for those obtained or filed on or prior to the
Amendment Date, it is not required to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
governmental authority or other agency in connection with or as a condition to
such party’s execution, delivery or performance of this Amendment; and (vi) this
Amendment has been duly executed and delivered.  

2.2. Borrower and JV Pledgor Ratification of Loan Documents.  Borrower and JV
Pledgor each hereby: (i) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Loan Documents (as defined in the
Loan Agreement), as amended hereby; (ii) acknowledges and agrees that such
obligations remain in full force and effect, binding on and enforceable against
it in accordance with the terms, covenants and conditions of the Loan Documents,
without impairment, and remains unconditionally liable to Lender in accordance
with the terms, covenants and conditions of the Loan Documents, as amended
hereby; (iii) acknowledges and agrees that nothing herein contained shall be
construed to impair the security or affect the priority of or otherwise impair
the lien of any mortgage or other lien which Lender ever had, now has or may
hereafter have on any property of Borrower or JV Pledgor under any of the Loan
Documents, nor to impair any rights or powers which Lender or its successors may
have for nonperformance of any term of any of the Loan Documents; (iv) ratifies
and confirms, renews and reaffirms in all respects and without condition, all of
the terms, covenants and conditions set forth in the Loan Documents, as amended
hereby; and (v) represents and warrants that all representations and warranties
made by such party contained in the Loan Documents are true and correct in all
material respects on the Amendment Date and are hereby remade with the same
effect as if made on the Amendment Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), and except with respect to matters
that have heretofore been disclosed in writing to Lender in the form of an
updated Exception Report (provided, that, in no event shall such update reflect
facts the existence of which would constitute an Event of Default or would
result in a Material Adverse Effect or a Property Material Adverse Effect), as
evidenced by an Officer’s Certificate.

2.3. Guarantor Ratification of Loan Documents.  Guarantor hereby: (i) agrees to
the modification of the Loan as set forth herein; (ii) unconditionally ratifies
and confirms, renews and reaffirms all of its obligations under the Guaranty,
the Environmental Indemnity, the Completion Guaranty and any other Loan Document
to which it is a party; (iii) acknowledges and agrees that such obligations
remain in full force and effect, binding on and enforceable against Guarantor in
accordance with the terms, covenants and conditions of the Guaranty, the
Environmental Indemnity, the Completion Guaranty and such Loan Documents,
without impairment, and remain unconditionally liable to Lender in accordance
with the terms, covenants and conditions of the Guaranty, the Environmental
Indemnity, the Completion Guaranty and such Loan Documents; (iv) acknowledges
and agrees that nothing herein contained shall be construed to impair the
security or affect the priority of or otherwise impair the lien of any mortgage
or other lien which Lender ever had, now has or may hereafter have on any
property of Guarantor, Borrower and JV Pledgor under any of the Loan Documents,
nor to impair any rights or powers which Lender or its successors may have for
nonperformance of any term of any of the Loan Documents; (v) ratifies and
confirms, renews and reaffirms in all respects and without condition, all of the
terms, covenants and conditions set forth in the Guaranty, the Environmental
Indemnity, the Completion Guaranty and any other Loan Document to which it is a
party; (vi) represents, warrants and agrees that, as of the Amendment Date, it
has no defenses, set-offs, rights of recoupment, claims or counterclaims of any
nature with respect to its obligations under the Guaranty, the Environmental
Indemnity, the Completion Guaranty or any other Loan Document to which it is a
party or the enforcement thereof; and (vii) represents and warrants that all
representations and warranties made by Guarantor contained in the Guaranty, the
Environmental Indemnity, the Completion Guaranty and any other Loan Document to
which it is a party are true and correct in all material respects on the
Amendment Date and are hereby remade with the same effect as if made on the
Amendment Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), and except with respect to matters that have heretofore been disclosed in
writing to Lender in the form of an updated Exception Report (provided, that, in
no event shall such update reflect facts the existence of which would constitute
an Event of Default or would result in a Material Adverse Effect or a Property
Material Adverse Effect), as evidenced by an Officer’s Certificate.

4

--------------------------------------------------------------------------------

 

ARTICLE III.

WAIVERS AND RELEASES

3.1. Consideration.  Borrower, JV Pledgor and Guarantor each hereby acknowledges
and agrees that: (i) it has received good and valuable consideration for its
agreement to the terms and provisions of this Amendment; (ii) its agreement to
such terms and provisions is a material condition and inducement to Lender’s
willingness to enter into this Amendment; (iii) Lender has relied upon the
agreement of each of Borrower, JV Pledgor and Guarantor to such terms and
provisions in entering into this Amendment and Lender would not have entered
into this Amendment without the agreement of Borrower, JV Pledgor and Guarantor
to the terms and provisions of this Amendment, and Article III of this Amendment
in particular; and (iv) it has been represented by competent counsel of its own
choosing in the negotiation of this Amendment and Article III of this Amendment
in particular, and it has discussed these provisions with counsel and hereby
knowingly and willingly waives its rights as described in this Article III of
this Amendment.  This Amendment may be introduced as evidence in any judicial or
other proceeding, without further authentication or foundation, and shall
constitute prima facie evidence of the facts and agreements set forth herein.

3.2. No Defaults; Defenses, Counterclaims or Offsets.  Each of Borrower, JV
Pledgor and Guarantor acknowledge, agree, represent and warrant as to itself
that, as of the Amendment Date, after giving effect to the modification of the
Loan as contemplated hereby, no Event of Default has occurred and is continuing
under any of the Loan Documents.  Borrower, JV Pledgor and Guarantor, each for
itself and its respective successors and assigns, and by its execution hereof
each: (i) hereby acknowledges, admits and agrees that, as of the Amendment Date,
there are no objections, claims, defenses, counterclaims or offsets relating to
its obligations under or in respect of the Loan, the Loan Documents or to the
enforcement or exercise by Lender of any of its rights, powers or remedies under
or in respect of the Loan Documents, at law or in equity; (ii) hereby
irrevocably waives, relinquishes and releases any and all such objections,
claims, defenses, counterclaims or offsets that may now exist, including without
limitation, any and all such objections, claims, defenses, counterclaims or
offsets whether known or unknown, foreseeable or unforeseeable; and (iii) hereby
irrevocably further waives and renounces, to the fullest extent permitted by
law, all rights to the benefits of any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, exemption and
homestead now or hereafter provided by the Constitution and laws of the United
States of America and of each state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by the Notes or the other Loan Documents; provided,
that, notwithstanding anything to the contrary, any representations,
acknowledgments, agreements, releases, waivers or otherwise contained in this
Section 3.2 apply solely to periods of time and events that have occurred on or
prior to the Amendment Date, the intent of the parties not being to waive or
release any of Borrower’s, JV Pledgor’s or Guarantor’s rights with respect to
events or occurrences after the Amendment Date.

3.3. Releases.  Borrower, JV Pledgor and Guarantor each on behalf of itself and
its respective successors and assigns (collectively, the “Borrower Releasing
Parties”) each hereby irrevocably releases, and forever discharges each
Exculpated Party from any and all manner of controversies, liabilities,
expenses, damages, judgments, actions, claims, demands and causes of action of
any nature whatsoever, whether at law or in equity, whether known or unknown,
which any of Borrower Releasing Parties now have by reason of any matter, cause
or thing, from the beginning of the world to and including the Amendment Date
arising out of or relating to any Exculpated Matter; provided, that,
notwithstanding anything to the contrary, any representations, acknowledgments,
agreements, releases, waivers or otherwise contained in this Section 3.3 apply
solely to periods of time and events that have occurred on or prior to the
Amendment Date, the intent of the parties not being to waive or release any of
Borrower’s, JV Pledgor’s or Guarantor’s rights with respect to events or
occurrences after the Amendment Date.  As used herein, “Exculpated Matter”
means: (i) the interpretation, calculation, application and/or timing of the
provisions of the Loan Documents related to any Cash Flow Sweep Cure Collateral,
any Cash Flow Sweep Period and any Cash Flow Sweep Trigger Event (collectively,
the “Cash Flow Sweep Definitions”), and, solely as they relate to the Cash Flow
Sweep Definitions, In-Place NOI, Operating Expenses, Operating Income, SHLD
EBITDAR, SHLD EBITDAR Rent Ratio, any Test Period, Third Party In-Place NOI
and/or the Third Party In-Place NOI Threshold, and in each case, solely as they
relate to the Cash Flow Sweep Definitions, any definitions or provisions of the
Loan Documents referred to therein or upon which the interpretation,
calculation, application and/or timing of any of the foregoing rely; (ii) the
granting of any extension or waiver of the applicability or timing with respect
to the determination of any of the provisions described in clause (i) of this
definition; and (iii) any matter with respect to any pre-negotiation agreement
between SAS, Borrower and the other parties thereto in connection with the
foregoing.  As used herein, “Exculpated Party” means each of the following: (i)
each Original Lender; (ii) the Trustee; (iii) the Collateral Agent; (iv) the
Trust; (v) the Primary Servicer; (vi) the Master Servicer; (vii) the Mortgage
Special Servicer; (viii) the Mezzanine Special Servicer; (ix) the Depositor; (x)
each other Lender (including holders and beneficial owners of certificates
issued in connection with the Securitization); and (xi) all Related Parties of
the foregoing.  As used herein, “Related Parties” shall mean with respect to any
Person, such Person’s affiliates, and such Person’s and such Person’s affiliates
partners, officers, directors, employees, agents, attorneys, servicers,
subservicers, primary servicers, special servicers, contractors,
representatives, participants, successors, assigns, subsidiaries, equity owners
and predecessors-in-interest.

5

--------------------------------------------------------------------------------

 

ARTICLE IV.

MISCELLANEOUS

4.1. Severability.  In case any provision of this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be deemed to have been modified
to the extent necessary to make it valid, legal, and enforceable, provided that
any such modification does not prevent the practical realization of the
principal benefits intended by this Amendment.  In the event of such
modification, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

4.2. No Modification Except in Writing.  None of the terms of this Amendment may
be waived, altered, terminated or amended except by an instrument in writing
duly executed by Borrower, JV Pledgor, Guarantor and Lender.

4.3. Further Assurances.  This Amendment shall be subject to Section 5.9 of the
Loan Agreement.

4.4. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and performed in such state (without regard to principles of conflicts of
laws).  Borrower hereby waives any claim to assert that the law of any other
jurisdiction governs this Amendment, and this Amendment shall be governed by and
construed in accordance with the laws of the State of New York pursuant to
Section 5-1401 of the New York General Obligations Law.

4.5. Joint and Several Liability. If Borrower, JV Pledgor or Guarantor consists
of more than one person or party, the obligations and liabilities of each such
person or party hereunder shall be joint and several.

4.6. Costs and Expenses. Borrower and JV Pledgor shall pay all of Lender’s
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees (which shall include, without limitation, such attorneys’ fees incurred by
any servicer (including without limitation the Primary Servicer) and/or by or on
behalf of the Trust)) incurred in connection with this Amendment.

4.7. Miscellaneous.

(a) The captions and Section headings in this Amendment are for convenience only
and are not intended to define, alter, limit or enlarge in any way the scope or
meaning of this Amendment or any term or provision set forth in this Amendment.

(b) The Recitals set forth at the beginning of this Amendment are incorporated
in and made a part of this Amendment by this reference.

(c) Each reference in this Amendment to any gender shall be deemed also to
include any other gender, and the use in this Amendment of the singular shall be
deemed also to include the plural and vice versa, unless the context requires
otherwise.

(d) This Amendment is, and shall be deemed to be, the product of joint drafting
by the parties hereto and shall not be construed against any of them as the
drafter hereof.

(e) This Amendment, together with the Loan Documents, constitute the entire
agreement among the parties relating to the subject matter hereof.  To the
extent this Amendment conflicts with any of the other Loan Documents, this
Amendment shall control.

(f) This Amendment shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors and assigns.

(g) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This Amendment will not be binding on or constitute
evidence of a contract between the parties until such time as a counterpart of
this document has been executed by each party and a copy thereof is delivered to
each party to this Amendment.

4.8. Mezzanine Lender Consent. Wells Fargo Bank, National Association, not
individually but solely in its capacity as trustee for the holders of J.P.
Morgan Chase Commercial Mortgage Securities Trust 2015-SGP MZ, Commercial
Mezzanine Pass-Through Certificates, Series 2015-SGP MZ (together with its
successors and assigns, “Mezzanine Lender”) hereby executes this Amendment in
order to consent to this Amendment and agrees that the Lender shall be entitled
to rely upon the consent contained herein as satisfying any notice and consent
obligations contained under the Intercreditor Agreement between the Lender and
the Mezzanine Lender.

6

--------------------------------------------------------------------------------

 

4.9. Conditions Precedent to the Effectiveness of this Amendment.  The parties
hereto acknowledge and agree that this Amendment shall have no force or effect
until Lender has received the Lump Sum Redevelopment Deposit, executed
counterparts of this Amendment from each party hereto, and Borrower has paid
Lender’s reasonable, out-of-pocket attorneys’ fees incurred in connection
herewith (which shall include, without limitation, such attorneys’ fees incurred
by any servicer (including without limitation the Primary Servicer) and/or by or
on behalf of the Trust).

[Signatures appear on following pages]

 

 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereunto executed this Amendment as of the
date first written above.

 

BORROWER:

 

SERITAGE SRC FINANCE LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SERITAGE KMT FINANCE LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

22660855.16.BUSINESS

--------------------------------------------------------------------------------

 

 

JV PLEDGOR:

 

SERITAGE GS HOLDINGS LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SERITAGE SPS HOLDINGS LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SERITAGE MS HOLDINGS LLC,

a Delaware limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

GUARANTOR:

 

Seritage Growth Properties,

a Maryland real estate investment trust

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Seritage Growth Properties, L.P.,

a Delaware limited partnership

 

 

 

By:

 

Seritage Growth Properties,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

wells fargo bank, national association, not individually but solely in its
capacity as trustee for the holders of J.P. Morgan Chase Commercial Mortgage
Securities Trust 2015-SGP, Commercial Mortgage Pass-Through Certificates, Series

2015-SGP

 

 

 

By:

 

Strategic Asset Services LLC,

 

 

in its capacity as Primary Servicer

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

 

MEZZANINE BORROWERS:

 

SERITAGE SRC MEZZANINE FINANCE LLC,

a Delaware limited liability company

 

By:

 

 

 

 

Name:

 

 

Title:

 

SERITAGE KMT MEZZANINE FINANCE LLC,

a Delaware limited liability company

 

By:

 

 

 

 

Name:

 

 

Title:

 

ACKNOWLEDGED AND AGREED, as a party to, and

as Guarantor (as defined in the Mezzanine Loan Agreement)

under and with respect to, any Mezzanine Loan Document:

 

SERITAGE GROWTH PROPERTIES,

a Maryland real estate investment trust

 

By:

 

 

 

 

Name:

 

 

Title:

 

SERITAGE GROWTH PROPERTIES, L.P.,

a Delaware limited partnership

 

By:

 

Seritage Growth Properties,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

 

MEZZANINE LENDER:

 

wells fargo bank, national association,

NOT INDIVIDUALLY BUT SOLELY IN ITS

CAPACITY as trustee for the holders of

J.P. Morgan Chase Commercial

Mortgage Securities Trust 2015-SGP MZ,

Commercial Mezzanine Pass-Through

Certificates, Series 2015-SGP MZ

 

By:

 

Strategic Asset Services LLC,

 

 

in its capacity as Primary Servicer

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 